Exhibit 10.6

LOGO [g71031ex10_6.jpg]

Financial Guaranty Insurance Policy

 

Insured Obligations: AmeriCredit Automobile Receivables Trust 2010-B    Policy
No.: D-2010-78 $36,800,000 Class A-1 0.37690% Asset Backed Notes, Series 2010-B
   $69,000,000 Class A-2 1.18% Asset Backed Notes, Series 2010-B    Effective
Date: August 19, 2010 $94,200,000 Class A-3 2.49% Asset Backed Notes, Series
2010-B   

Assured Guaranty Corp., a Maryland-domiciled insurance company (“Assured
Guaranty”), in consideration of the payment of the premium and on the terms and
subject to the conditions of this Policy (which includes each endorsement
hereto), hereby unconditionally and irrevocably agrees to pay to the Trustee,
for the benefit of the Holders of the Insured Obligations, that portion of the
Insured Amounts which shall become Due for Payment during the Term of the Policy
but shall be unpaid by reason of Nonpayment. Capitalized terms used and not
defined herein shall have the meanings ascribed thereto in the endorsement
attached hereto.

Assured Guaranty will make payment of any amount required to be paid under this
Policy following receipt of notice as described in the endorsement attached
hereto. Such payments of principal and interest shall be made only upon
presentation of an instrument of assignment in form and substance satisfactory
to Assured Guaranty, transferring to Assured Guaranty all rights under such
Insured Obligations to receive the principal of and interest on the Insured
Obligations, to the extent of such payments of principal and interest. Payment
by Assured Guaranty to the Trustee for the benefit of the Holders shall
discharge the obligations of Assured Guaranty under this Policy to the extent of
such payment.

In the event that the Trustee for the Insured Obligations has notice that any
payment of principal of or interest in an Insured Obligation which has become
Due for Payment and which has been made to a Holder by or on behalf of the
Trustee has been deemed a preferential transfer and has been recovered from such
Holder pursuant to the United States Bankruptcy Code in accordance with a final,
nonappealable order of a court of competent jurisdiction, such Holder will be
entitled to payment from Assured Guaranty to the extent of such recovery if
sufficient funds are not otherwise available (in accordance with the endorsement
attached hereto).

This Policy is non-cancelable for any reason. The premium on this Policy is not
refundable for any reason. This Policy does not insure against loss of any
prepayment premium or other acceleration payment which at any time may become
due in respect of any Insured Obligation, other than at the sole option of
Assured Guaranty, nor against any risk other than Nonpayment, including the
failure of the Trustee to remit amounts received to the Holders of Insured
Obligations and any shortfalls attributable to withholding or other taxes,
including interest and penalties in respect of such liability.

To the fullest extent permitted by applicable law, Assured Guaranty hereby
waives, in each case for the benefit of the Holders only, all rights and
defenses of any kind (including, without limitation, the defense of fraud in the
inducement or in fact or any other circumstance that would have the effect of
discharging a surety, guarantor or any other Person in law or in equity) that
may be available to Assured Guaranty to deny or avoid payment of its obligations
under this Policy in accordance with the express provisions hereof. Nothing in
this paragraph will be construed (i) to waive, limit or otherwise impair, and
Assured Guaranty expressly reserves, Assured Guaranty’s rights and remedies,
including, without limitation: its right to assert any claim or to pursue
recoveries (based on contractual rights, securities law violations, fraud or
other causes of action) against any Person or entity, in each case, whether
directly or acquired as a subrogee, assignee or otherwise, subsequent to making
any payment to the Beneficiary in accordance with the express provisions hereof,
and/or (ii) to require payment by Assured Guaranty of any amounts that have been
previously paid or that are not otherwise due in accordance with the express
provisions of this Policy. Assured Guaranty does not waive its rights to seek
payment of all amounts to which it is entitled pursuant to the Operative
Documents.

This Policy (which includes each endorsement hereto) sets forth in full the
undertaking of Assured Guaranty with respect to the subject matter hereof, and
may not be modified, altered or affected by any other agreement or instrument,
including, without limitation, any modification thereto or amendment thereof.

This Policy shall be governed by, and shall be construed in accordance with, the
laws of the State of New York.

THIS POLICY IS NOT COVERED BY THE PROPERTY/CASUALTY INSURANCE SECURITY FUND
SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW. IN WITNESS WHEREOF,
Assured Guaranty has caused this Policy to be affixed with its corporate seal,
to be signed by its duly authorized officer and to become effective and binding
upon Assured Guaranty by virtue of such signature.

 

  ASSURED GUARANTY CORP.

[SEAL]

      By:  

        /s/ Jorge Gana

  Name:   Jorge Gana   Title:   Managing Director   Signature attested to by:  

                     /s/ Brian H. Mellstrom

  Counsel

 



--------------------------------------------------------------------------------

ENDORSEMENT NO. 1 TO

FINANCIAL GUARANTY INSURANCE POLICY

(NOTES POLICY)

 

Attached to and forming a part of    Effective Date: August 19, 2010 Financial
Guaranty Insurance Policy No.: D-2010-78   

Issued To: Wells Fargo Bank, National Association, as Trust Collateral Agent

This Endorsement forms a part of the Policy referenced above. To the extent the
provisions of this Endorsement conflict with the provisions of the
above-referenced Policy, the provisions of this Endorsement shall govern.

ARTICLE I Definitions. For all purposes of this Policy, the terms specified
below shall have the meanings or constructions provided below. Capitalized terms
used herein and not otherwise defined herein shall have the meanings provided in
the Indenture or the Sale and Servicing Agreement, whether provided directly or
through incorporation by reference, unless otherwise specified.

“Assured Guaranty” means Assured Guaranty Corp., a Maryland-domiciled insurance
company.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which the New York Stock Exchange, the Federal Reserve Bank of New
York, the commercial banking institutions in Wilmington, Delaware, Fort Worth,
Texas, New York City, New York, Minneapolis, Minnesota, the State of Maryland,
or the location of any successor Servicer, successor Owner Trustee or successor
Trust Collateral Agent, or the Insurer are authorized or obligated by law,
executive order or governmental decree to be closed.

“Date of Issuance” means the Effective Date.

“Due for Payment” means (i) with respect to any amount payable hereunder in
respect of Scheduled Payments, becoming payable on an Insured Distribution Date
in accordance with clause (i), (ii) or (iii), as applicable, of the definition
of “Scheduled Payments” and (ii) with respect to any amount payable hereunder in
respect of any Scheduled Payment avoided as a preference payment, becoming
payable on the date specified in Section 3.

“Effective Date” means August 19, 2010.

“Holder” shall have the meaning set forth in the Indenture; provided, however
that “Holder” shall not include the Obligor, the Servicer, the Trustee, the
Trust Collateral Agent or any affiliates or successors of the foregoing in the
event the Obligor, or any such affiliate or successor, is a registered or
beneficial owner of the Insured Obligations.

“Indenture” means the Indenture, dated as of August 2, 2010, between the Obligor
and Wells Fargo Bank, National Association, as Trustee and Trust Collateral
Agent, as amended from time to time with the written consent of Assured
Guaranty.

“Indenture Trustee” or “Trustee” means Wells Fargo Bank, National Association,
in its capacity as Trustee under the Indenture and any successor in such
capacity.

“Insured Amounts” means the Scheduled Payments.

“Insured Obligations” means the $36,800,000 Class A-1 0.37690% Asset Backed
Notes, Series 2010-B, the $69,000,000 Class A-2 1.18% Asset Backed Notes, Series
2010-B and the $94,200,000 Class A-3 2.49% Asset Backed Notes, Series 2010-B,
issued by the Obligor under the Indenture.

“Nonpayment” means that an Insured Amount is Due for Payment but the funds, if
any, remitted to the Trust Collateral Agent or the Trustee for such payment
pursuant to the Sale and Servicing Agreement or the Indenture are insufficient
for payment in full of such Insured Amount.



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

“Notice of Claim” means a notice and certificate from the Trust Collateral Agent
in the form attached as Exhibit A to this Endorsement.

“Obligor” means AmeriCredit Automobile Receivables Trust 2010-B, a Delaware
statutory trust.

“Operative Documents” means the Basic Documents, as the same may be amended,
supplemented, or otherwise modified from time to time with the written consent
of Assured Guaranty.

“Policy” means this Financial Guaranty Insurance Policy and includes each
endorsement thereto.

“Receipt” and “Received” mean actual delivery to Assured Guaranty and to the
Fiscal Agent (as defined below), if any, prior to 12:00 noon, New York City
time, on a Business Day; delivery either on a day that is not a Business Day, or
after 12:00 noon, New York City time, on a Business Day shall be deemed to be
receipt on the next succeeding Business Day. For the purposes of this
definition, “actual delivery” to Assured Guaranty means (i) the delivery of the
original Notice of Claim, together with each other notice or other applicable
documentation required by the terms of this Policy, to Assured Guaranty at its
address set forth in paragraph 8, or (ii) facsimile transmission of the original
Notice of Claim, together with each other notice or other applicable
documentation required by the terms of this Policy, to Assured Guaranty at its
facsimile number set forth in paragraph 8. If presentation is made by facsimile,
the Trust Collateral Agent, (x) promptly shall confirm transmission by telephone
to Assured Guaranty at its telephone number set forth in paragraph 8 and (y) as
soon as is reasonably practicable, shall deliver the original Notice of Claim,
together with each other notice or other applicable documentation required by
the terms of this Policy, to Assured Guaranty at its address set forth in
paragraph 8. If any Notice of Claim or other notice or certificate given
hereunder by the Trust Collateral Agent is not in proper form or is not properly
completed, executed or delivered, or contains any misstatement, it shall be
deemed not to have been Received, and Assured Guaranty or its Fiscal Agent shall
promptly so advise the Trust Collateral Agent and the Trust Collateral Agent may
submit an amended notice.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of August 2, 2010 among the Obligor, AmeriCredit Financial Services, Inc., as
Servicer, AFS SenSub Corp., as Seller and Wells Fargo Bank, National
Association, as Backup Servicer and Trust Collateral Agent, as such agreement
may be amended, supplemented or otherwise modified from time to time with the
written consent of Assured Guaranty.

“Scheduled Payments” means, as to each Insured Distribution Date, payments that
are required to be made to Holders in accordance with the original terms of the
Insured Obligations when issued and without regard to any subsequent amendment
or modification of the Insured Obligations, the Indenture, the Sale and
Servicing Agreement or the Basic Documents, except amendments or modifications
to which Assured Guaranty has given its prior written consent, which payments
are (i) the Noteholders’ Interest Distributable Amount with respect to the
related Distribution Date, (ii) the Noteholders’ Remaining Parity Deficit Amount
with respect to the related Distribution Date and (iii) with respect to the
Final Scheduled Distribution Date for any class of Insured Obligations, the
outstanding principal amount of such class on such Final Scheduled Distribution
Date, after taking into account reductions on such date of such outstanding
principal amount from all sources other than this Policy. Scheduled Payments do
not include payments that become due on an accelerated basis as a result of
(a) a default by the Obligor, (b) an election by the Obligor to pay principal on
an accelerated basis, (c) the occurrence of an Event of Default under the
Indenture or (d) any other cause, unless Assured Guaranty elects, in its sole
discretion, to pay in whole or in part such principal due upon acceleration,
together with any accrued interest to the date of acceleration. In the event
Assured Guaranty does not so elect, this Policy will continue to guarantee
payment on the Insured Obligations in accordance with their original terms.
Scheduled Payments shall not include (x) any portion of a Noteholders’ Interest
Distributable Amount or of a Noteholders’ Interest Carryover Amount due to
Holders because the appropriate notice and certificate for payment in proper
form as required by paragraph 2 hereof was not timely Received by Assured
Guaranty or (y) any portion of a Noteholders’ Interest Distributable Amount due
to Holders representing interest on any Noteholders’ Interest Carryover Amount
accrued from and including the date of payment of the amount of such
Noteholders’ Interest Carryover Amount, unless in each case, Assured Guaranty
elects, in its sole discretion, to pay such amount in whole or in part, pursuant
hereto. Scheduled Payments shall not include any amounts due in respect of the
Insured Obligations attributable to any increase in interest rate, penalty or
other sum payable by the Obligor by reason of any default or event of default in
respect of the Insured Obligations, or by reason of any deterioration of the
credit worthiness of the Obligor, nor shall Scheduled Payments include, nor
shall coverage be provided under this Policy in respect of, any taxes,
withholding or other charge with respect to any Holder imposed by any
governmental authority due in connection with the payment of any Scheduled
Payment to a Holder.

 

3



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

“Term of the Policy” means the period from and including the Date of Issuance to
and including the date on which (i) all Scheduled Payments have been paid or
deemed to be paid within the meaning of Section 4.1 of the Indenture; (ii) any
period during which any Scheduled Payment could have been avoided in whole or in
part as a preference payment under applicable bankruptcy, insolvency,
receivership or similar law shall have expired and (iii) if any proceedings
requisite to avoidance as a preference payment have been commenced prior to the
occurrence of (i) and (ii), a final and nonappealable order in resolution of
each such proceeding has been entered.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, in its
capacity as Trust Collateral Agent under the Indenture, acting as agent for the
Indenture Trustee in accordance with the terms of the Indenture, and any
successor in such capacity.

ARTICLE II Notices and Conditions to Payment in Respect of Scheduled Payments.
Following Receipt by Assured Guaranty of a Notice of Claim, Assured Guaranty
will pay any amount payable hereunder in respect of Scheduled Payments on the
Insured Obligations out of the funds of Assured Guaranty on the later to occur
of (a) 12:00 noon, New York City time, on the third Business Day following such
Receipt; and (b) 12:00 noon, New York City time, on the date on which such
payment is due on the Insured Obligations. Payments due hereunder in respect of
Scheduled Payments will be disbursed to the Trust Collateral Agent by wire
transfer of immediately available funds.

No claim may be made hereunder except by the Trust Collateral Agent.

Assured Guaranty shall be entitled to pay any amount hereunder in respect of
Scheduled Payments on the Insured Obligations, including any amount due on the
Insured Obligations on an accelerated basis, whether or not any notice and
certificate shall have been Received by Assured Guaranty as provided above;
provided, however, that by acceptance of this Policy the Indenture Trustee
(directly or acting through the Trust Collateral Agent, as agent for the
Indenture Trustee) agrees to provide to Assured Guaranty, upon Assured
Guaranty’s request to the Trust Collateral Agent, a notice and certificate in
respect of any such payments made by Assured Guaranty. Assured Guaranty shall be
entitled to pay hereunder any amount that becomes due on the Insured Obligations
on an accelerated basis at any time or from time to time after such amount
becomes due, in whole or in part, prior to the scheduled date of payment
thereof; Scheduled Payments insured hereunder shall not include interest, in
respect of principal paid hereunder on an accelerated basis, accruing from and
after the date of such payment of principal.

In the event that any amount shall be received by the Trust Collateral Agent,
the Trustee or the Holder in respect of a Scheduled Payment forming the basis of
a claim specified in a Notice of Claim submitted hereunder, which amount had not
been received when the Notice of Claim was prepared but which is received by the
Trust Collateral Agent, the Trustee or the Holder prior to receipt of payment
from the Insurer as contemplated by this Policy (any such amount, a “Recovery”),
the Trust Collateral Agent immediately shall so notify the Insurer (which notice
shall include the amount of any such Recovery). The fact that a Recovery has
been received by the Beneficiary shall be deemed to be incorporated in the
applicable Notice of Claim as of the date such Notice of Claim originally was
prepared, without necessity of any action on the part of any Person, and the
Insurer shall pay the amount of the claim specified in the Notice of Claim as
herein provided, net of the Recovery.

ARTICLE III Notices and Conditions to Payment in Respect of Scheduled Payments
Avoided as Preference Payments. If any Scheduled Payment is avoided as a
preference payment under applicable bankruptcy, insolvency, receivership or
similar law instituted against the Obligor, Assured Guaranty will pay such
amount out of the funds of Assured Guaranty on the later of (a) the date when
due to be paid pursuant to the Order referred to below or (b) the first to occur
of (i) the fourth Business Day following Receipt by Assured Guaranty from the
Trust Collateral Agent of (A) a certified copy of a final non-appealable order
(the “Order”) of the court or other governmental body that exercised
jurisdiction to the effect that the Holder is required to return Scheduled
Payments made with respect to the Insured Obligations during the Term of the
Policy because such payments were avoidable as preference payments under
applicable bankruptcy, insolvency, receivership or similar law, (B) an opinion
of counsel satisfactory to the Insurer that such order is final and not subject
to appeal and (C) an assignment duly executed and delivered by the Holder, in
such form as is reasonably required by Assured Guaranty, and provided to the
Holder by Assured Guaranty, irrevocably assigning to Assured Guaranty all rights
and claims of the Holder relating to or arising under the

 

4



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

Insured Obligations against the estate of the Obligor or otherwise with respect
to such preference payment or (ii) the date of Receipt by Assured Guaranty from
the Trust Collateral Agent of the items referred to in clauses (A), (B) and
(C) above if, at least four Business Days prior to such date of Receipt, Assured
Guaranty shall have Received written notice from the Trust Collateral Agent that
such items were to be delivered on such date and such date was specified in such
notice. Such payment shall be disbursed to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the Order and not to the
Trust Collateral Agent or any Holder directly (unless a Holder has previously
paid such amount to the receiver, conservator, debtor-in-possession or trustee
in bankruptcy named in the Order, in which case such payment shall be disbursed
to the Trust Collateral Agent for distribution to such Holder upon proof of such
payment reasonably satisfactory to Assured Guaranty). In connection with the
foregoing, Assured Guaranty shall have the rights provided pursuant to
Section 6.2 of the Sale and Servicing Agreement.

Notwithstanding the foregoing paragraph, in no event shall the Insurer be
obligated to make any payment pursuant to this paragraph 3 prior to the date the
related Scheduled Payment is Due for Payment.

ARTICLE IV Governing Law. This Policy shall be construed in accordance with, and
this Policy and all matters arising out of or relating in any way to this Policy
shall be governed by, the law of the state of New York.

ARTICLE V Payments. Payments due hereunder in respect of Insured Amounts shall
be disbursed to the Trust Collateral Agent by wire transfer of immediately
available funds to an account of the Trust Collateral Agent specified in the
applicable Notice of Claim (or in the case of an Insured Amount becoming Due for
Payment under Section 3 above, to the receiver, conservator, administrator,
debtor-in-possession or trustee in bankruptcy named in the Order as set forth in
Section 3 above). Assured Guaranty’s obligations hereunder in respect of Insured
Amounts shall be discharged to the extent that funds are transferred to the
Trust Collateral Agent as provided in the Notice of Claim (or to such receiver,
conservator, administrator, debtor-in-possession or trustee in bankruptcy named
in the Order as set forth in Section 3 above), whether or not such funds are
properly applied by the Indenture Trustee, the Trust Collateral Agent, or such
other Person. In the event Assured Guaranty is required under law to deduct or
withhold any tax or similar charge from or in respect of any amount payable
under or in respect of this Policy, Assured Guaranty will make all such
deductions and withholdings and pay the full amount deducted or withheld to the
relevant taxation authority in accordance with law, but Assured Guaranty will
not “gross-up” or otherwise pay additional amounts in respect of such taxes, and
Assured Guaranty’s payments to the Trust Collateral Agent as provided in the
Notice of Claim (or to such receiver, conservator, administrator,
debtor-in-possession or trustee in bankruptcy named in the Order as set forth in
Section 3 above) will be amounts that are net of such deductions or
withholdings.

ARTICLE VI Fiscal Agent. At any time during the Term of the Policy, Assured
Guaranty may appoint a fiscal agent (the “Fiscal Agent”) for purposes of this
Policy by written notice to the Trust Collateral Agent at the notice address
specified in the Indenture specifying the name and notice address of the Fiscal
Agent. From and after the date of receipt of such notice by the Trust Collateral
Agent, (i) copies of all notices and documents required to be delivered to
Assured Guaranty pursuant to this Policy shall be simultaneously delivered to
the Fiscal Agent and to Assured Guaranty and shall not be deemed Received until
Received by both, and (ii) all payments required to be made by Assured Guaranty
under this Policy may be made directly by Assured Guaranty or by the Fiscal
Agent on behalf of Assured Guaranty. The Fiscal Agent is the agent of Assured
Guaranty only and the Fiscal Agent shall in no event be liable to any Holder for
any acts of the Fiscal Agent or any failure of Assured Guaranty to deposit, or
cause to be deposited, sufficient funds to make payments due under the Policy.

ARTICLE VII Waiver of Defenses. To the fullest extent permitted by applicable
law, Assured Guaranty agrees not to assert, and hereby waives, for the benefit
of each Holder, all rights (whether by counterclaim, setoff or otherwise) and
defenses (including, without limitation, the defense of fraud), whether acquired
by subrogation, assignment or otherwise, to the extent that such rights and
defenses may be available to Assured Guaranty to avoid payment of its
obligations under this Policy in accordance with the express provisions of this
Policy. Nothing in this paragraph shall be construed to limit or otherwise
impair Assured Guaranty’s right to pursue recovery or claims (based on
contractual rights, securities law violations, fraud or other causes of action)
against any person or entity, or, except as provided in paragraph 3 of this
Endorsement, to require payment by Assured Guaranty of any amounts that have
been previously paid or that are not otherwise due in accordance with the
express provisions of this Policy or the Insured Obligations. Nothing in this
Policy shall be construed to require payment to the extent any force majeure
event or governmental act prevents Assured Guaranty from performing its
obligations under this Policy or

 

5



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

 

such performance is otherwise rendered impossible, in which event Assured
Guaranty agrees to (i) use commercially reasonable efforts to perform its
obligations under this Policy notwithstanding such force majeure event,
governmental act or impossibility of performance and (ii) perform its
obligations under this Policy promptly following cessation of such force majeure
event, governmental act or impossibility of performance.

ARTICLE VIII Notices. All notices to be given hereunder shall be in writing
(except as otherwise specifically provided herein) and shall be mailed by
registered mail or personally delivered or telecopied to Assured Guaranty as
follows:

Assured Guaranty Corp.

31 West 52nd Street

New York, NY 10019

Attention: Structured Surveillance

Re:        Policy No. D-2010-78

             AmeriCredit Automobile Receivables Trust 2010-B

Telecopy No.: (212) 339-3518

Confirmation: (212) 974-0100

With a copy to the General Counsel at the above address and telecopier number.

Assured Guaranty may specify a different address or addresses by writing mailed
or delivered to the Trust Collateral Agent.

In each case in which a demand, notice or other communication to Assured
Guaranty refers to a Default, an Event of Default, a claim on the Policy or an
event with respect to which failure on the part of Assured Guaranty to respond
shall be deemed to constitute consent or acceptance, then a copy of such demand,
notice or other communication shall also be sent to the attention of each of the
General Counsel of Assured Guaranty, the General Counsel of AmeriCredit at the
address for notices specified in the Sale and Servicing Agreement and to the
Indenture Trustee at the Corporate Trust Office and, in all cases, any original
and each copy shall be marked “URGENT MATERIAL ENCLOSED.”)

ARTICLE IX Subrogation. Upon and to the extent of any payment by Assured
Guaranty under this Policy, Assured Guaranty shall become the holder of the
Insured Obligations and any appurtenant coupon thereto and right to payment of
principal thereof and interest thereon, and shall be fully subrogated to the
Indenture Trustee’s, the Trust Collateral Agent’s and each Holder’s right, title
and interest thereunder, including the right to receive payments in respect of
the Insured Obligations. Any payment made by or on behalf of the Obligor to, and
any amounts received under the Operative Documents for the benefit of, the
Indenture Trustee, the Trust Collateral Agent or the Holders in respect of any
Insured Amount forming the basis of a claim hereunder (which claim shall have
been paid by Assured Guaranty) shall be received and held in trust for the
benefit of Assured Guaranty and shall be paid over to Assured Guaranty in
accordance with the Sale and Servicing Agreement, the Indenture and the
Insurance Agreement. The Indenture Trustee, the Trust Collateral Agent and each
Holder shall cooperate in all reasonable respects, and at the expense of Assured
Guaranty, with any request by Assured Guaranty for action to preserve or enforce
Assured Guaranty’s rights and remedies in respect of the Obligor under the
Insured Obligations, any related security arrangements or otherwise, including,
without limitation, any request (i) to institute or to participate in any suit,
action or other proceeding, (ii) to enforce any judgment obtained and to collect
from the Obligor or the Trust Collateral Agent or the Indenture Trustee any
amounts adjudged due or (iii) to transfer to Assured Guaranty, via absolute
legal assignment, the Indenture Trustee’s, the Trust Collateral Agent’s or such
Holder’s rights in respect of any Insured Amount that may form the basis of a
claim hereunder.

ARTICLE X Assignment and Amendment. This Policy may not be assigned by the
Indenture Trustee or the Trust Collateral Agent without the prior written
consent of Assured Guaranty. Except with the prior written consent of the Trust
Collateral Agent and Assured Guaranty, the terms of this Policy may not be
modified or altered by any other agreement.

ARTICLE XI Premiums. The Obligor shall pay or cause to be paid to the Assured
Guaranty in accordance with the Sale and Servicing Agreement and the Insurance
Agreement the premium payable to Assured Guaranty in respect of this Policy as
set forth in the Premium Letter.

ARTICLE XII No Waiver. No waiver of any rights or powers of Assured Guaranty or
any consent by Assured Guaranty shall be valid unless in writing and signed by
an authorized officer or agent of Assured Guaranty. The waiver of any right by
Assured Guaranty, or the failure promptly to exercise any such right, shall not
be construed as a waiver of any other right to exercise the same at any time
thereafter.

 

6



--------------------------------------------------------------------------------

Policy No.: D-2010-78    Date of Issuance: August 19, 2010

ARTICLE XIII Termination. This Policy and the obligations of Assured Guaranty
hereunder shall terminate upon the expiration of the Term of the Policy

ARTICLE XIV Surrender of Policy. The Trust Collateral Agent shall surrender this
Policy to Assured Guaranty for cancellation upon expiration of the Term of the
Policy.

IN WITNESS WHEREOF, ASSURED GUARANTY CORP. has caused this Endorsement No. 1 to
be executed by its Authorized Officer.

 

ASSURED GUARANTY CORP. By  

        /s/ Jorge Gana

  Authorized Officer Signature attested to by: By  

        /s/ Brian H. Mellstrom

  Counsel

 

7



--------------------------------------------------------------------------------

EXHIBIT A

To Endorsement No. 1

NOTICE OF CLAIM AND CERTIFICATE

(Letterhead of Trust Collateral Agent)

Assured Guaranty Corp.

31 West 52nd Street

New York, NY 10019

 

  Re: AmeriCredit Automobile Receivables Trust 2010-B

The undersigned, a duly authorized officer of Wells Fargo Bank, National
Association (the “Trust Collateral Agent”), hereby certifies to Assured Guaranty
Corp. (“Assured Guaranty”), with reference to Assured Guaranty Policy No.
D-2010-78 dated August 19, 2010, (the “Policy”) issued by Assured Guaranty in
respect of the $36,800,000 Class A-1 0.37690% Asset Backed Notes, $69,000,000
Class A-2 1.18% Asset Backed Notes and $94,200,000 Class A-3 2.49% Asset Backed
Notes of the above-referenced Trust (the “Insured Obligations”), that:

(i) The Trust Collateral Agent is the Trust Collateral Agent for the Holders
under the Indenture.

(ii) The amount determined under clause (i) of the definition of Deficiency
Claim Amount for the related Insured Distribution Date is $            .

(iii) The amount determined under clause (ii) of the definition of Deficiency
Claim Amount for the related Insured Distribution Date is $            .

(iv) The amount determined under clause (iii) of the definition of Deficiency
Claim Amount for the related Insured Distribution Date is $            .

(v) The amount determined under paragraph 3 of Endorsement No. 1 to the Policy
is $            .

(vi) The sum of all amounts on deposit (or scheduled to be on deposit) in the
Note Distribution Account and available for distribution to the Holders pursuant
to the Indenture will be $             less than the aggregate amount of the
preceding clauses (ii), (iii), (iv) and (v) due on                             
(such deficiency, the “Shortfall”).

(vii) The Trust Collateral Agent is making a claim under the Policy for the
Shortfall to be applied to the payment of Scheduled Payments.

(viii) The Trust Collateral Agent agrees that, following receipt of funds from
Assured Guaranty, it shall (a) hold such amounts in trust and apply the same
directly to the payment of Scheduled Payments on the Insured Obligations when
due; (b) not apply such funds for any other purpose; (c) not commingle such
funds with other funds held by the Trust Collateral Agent and (d) maintain an
accurate record of such payments with respect to each Insured Obligation and the
corresponding claim on the Policy and proceeds thereof, and, if any Insured
Obligation is required to be surrendered or presented for such payment, shall
stamp on each such Insured Obligation the legend “$[insert applicable amount]
paid by Assured Guaranty and the balance hereof has been cancelled and reissued”
and then shall deliver such Insured Obligation to Assured Guaranty.

(ix) The Trust Collateral Agent, on behalf of the Holders and the Indenture
Trustee, hereby assigns to Assured Guaranty (a) all rights of the Holders and
the Indenture Trustee with respect to the Insured Obligations to the extent of
any payments under the Policy and (b) any claims in respect of amounts due to
the Holders or the Indenture Trustee in respect of securities law violations,
fraud or other claims arising out of or relating to the offer and sale of the
Insured Obligations. The foregoing assignments are in addition to, and not in
limitation of, rights of subrogation otherwise available to Assured Guaranty in
respect

 

A-1



--------------------------------------------------------------------------------

of such payments. Payments to Assured Guaranty in respect of the foregoing
assignments shall in all cases be subject to and subordinate to the rights of
the Holders to receive all Scheduled Payments in respect of the Insured
Obligations. The Trust Collateral Agent shall take such action and deliver such
instruments as may be reasonably requested or required by Assured Guaranty to
effectuate the purpose or provisions of this clause (ix).

(x) The Trust Collateral Agent, on behalf of the Holders and the Indenture
Trustee, hereby appoints Assured Guaranty as agent and attorney-in-fact for the
Trust Collateral Agent, the Indenture Trustee and each such Holder in any legal
proceeding with respect to the Insured Obligations. The Trust Collateral Agent
hereby agrees that, so long as an Insurer Default (as defined in the Indenture)
shall not exist, Assured Guaranty may at any time during the continuation of any
proceeding by or against the Obligor under the United States Bankruptcy Code or
any other applicable bankruptcy, insolvency, receivership, rehabilitation or
similar law (an “Insolvency Proceeding”) direct all matters relating to such
Insolvency Proceeding, including without limitation, (A) all matters relating to
any claim in connection with an Insolvency Proceeding seeking the avoidance as a
preferential transfer of any payment made with respect to the Insured
Obligations (a “Preference Claim”), (B) the direction of any appeal of any order
relating to any Preference Claim at the expense of Assured Guaranty but subject
to reimbursement as provided in the Insurance Agreement and (C) the posting of
any surety, supersedeas or performance bond pending any such appeal. In
addition, the Trust Collateral Agent hereby agrees that Assured Guaranty shall
be subrogated to, and the Trust Collateral Agent on its behalf and on behalf of
each Holder, hereby delegates and assigns, to the fullest extent permitted by
law, the rights of the Trust Collateral Agent and each Holder in the conduct of
any Insolvency Proceeding, including, without limitation, all rights of any
party to an adversary proceeding or action with respect to any court order
issued in connection with any such Insolvency Proceeding.

(xi) Payment should be made by wire transfer directed to [ACCOUNT TO BE
SPECIFIED].

Upon payment of the applicable Shortfall, the Insurer shall be subrogated to the
rights of the Holder, the Indenture Trustee and the Trust Collateral Agent with
respect to such payment, to the extent set forth in Section 9 of the endorsement
thereto.

This Notice of Claim may be revoked at any time by written notice of such
revocation by the Trust Collateral Agent to the Insurer.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING
ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING,
INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE
ACT, WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL PENALTY NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

Unless the context otherwise requires, capitalized terms used in this Notice of
Claim and Certificate and not defined herein shall have the meanings provided in
the Policy.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust Collateral Agent has executed and delivered this
Notice of Claim and Certificate as of the     th day of                     ,
20    .

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trust Collateral Agent

By     Title

 

 

For Assured Guaranty or Fiscal Agent Use Only

Wire transfer sent on                      By
                                             

Confirmation Number                                     

 

A-3